DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are pending in this Application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings such as Fig. 1 are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height.  The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.
 	Furthermore, the drawings, Fig. 1, are further objected to because the text in the drawings is not legible and because the weight of all lines and letters is not heavy 
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities:
Pages 3 and 10 equation 11 seems to be incorrect because it is incomplete. While the parent foreign application it is in a foreign language, the foreign parent patent application shows a different and complete equation 11. Some terms of the equation are missing such as the electromotive force e and some numbers in the matrix.   
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 lines 15-16 recites “a angular speed”. It should be –an angular speed—
 	Claim 1 recites the limitation "according to the formula (8)" in line 18.  There is insufficient antecedent basis for this limitation in the claim. While the formula (8) appears in claim 1, the recitation is after being referred to. 
 	The Examiner suggests amending claim 1 line 18 “according to formula (8)”. 
 	Also, claim 1 line 21 could be amended to include the term “wherein” before formula (8); 
	obtain the phase θ of the VSG; wherein,…(8). 

 	Claim 2 recites the limitation "according to the formula (3)" in line 14.  There is insufficient antecedent basis for this limitation in the claim. While the formula (3) appears in claim 2, the recitation is after being referred to. 
 	The Examiner suggests amending claim 2 line 14 “according to formula (3)”. 
 	Also, claim 2 line 23 could be amended to include the term “wherein” before formula (3); 
	 Claim 3 recites the limitation "in the formula (4)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. While the formula (4) appears in claim 3, the recitation is after being referred to. 
 	The Examiner suggests amending claim 3 line 2 “in formula (4)”. 
 	Also, claim 3 line 3 could be amended to include the term “wherein” before formula (4), and before the formula in line 8; 
 	Claim 4 recites the limitation "according to the formula (6)" in line 10 and “according to the formula (7) in line 18. There is insufficient antecedent basis for this limitation in the claim. While the formulas (6) and (7) appear in claim 4, the recitation is after being referred to. 
 	The Examiner suggests amending claim 4 line 10 “according to formula (6)” and line 18 “according to formula (7)”. 
 	Also, claim 4 lines 11 and 19 could be amended to include the term “wherein” before formula (5) and formula 7, respectively. 

 	The Examiner suggests amending claim 5 line 9 “according to formula (10)”. 
 	Also, claim 5 line 11  could be amended to include the term “wherein” before formula (10). 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  
	The claim(s) 1 recite, “Step 2, calculating VSG excitation Mfif output by inactive power-voltage regulation control, and calculating an output voltage amplitude uo and a grid voltage amplitude ug of the three-phase full-bridge inverter;
	Step 3, calculating an active power Pe, a reactive power Qe and an excitation electromotive force e output by the VSG;
	Step 4, performing speed feedback control, and calculating an initial value Kt of a speed feedback coefficient;
	Step 5, implementing active power-frequency modulation control, outputting a angular speed ω and a phase of the VSG, calculating a rotation speed difference Δω, obtaining an angular acceleration dw/dt of the VSG according to the formula (8);

	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	wherein a damping torque Td = Dp(ω−ω0), the damping torque Td is subtracted from the quotient, which is obtained by dividing Pm′ obtained at Step 4 by ω0, to obtain a torque variable quantity ΔT;
	Step 6, setting the speed feedback coefficient Kt according to the rotation speed difference Δω obtained at Step 5;
	Step 7, performing a CLARK transform by means of the excitation electromotive force e obtained at Step 3 according to the formula (11) to obtain voltages eα and eβ in a α-β stationary coordinate system: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Step 8, taking the voltages eα and eβ obtained at Step 7 as input parameters, performing Space Vector Pulse Width Modulation (SVPWM) to obtain a six-way switch control pulse driving the three-phase full-bridge inverter to implement a three-phase Alternating Current (AC) current feedback grid”. These limitations, as drafted, are a 
	This judicial exception is not integrated into a practical application because the additional elements such as “acquiring output currents, output voltages and grid voltages of a three-phase full-bridge inverter through a current sensor and a voltage sensor, converting analog signals to digital values ia, ib, and ic corresponding to the output currents, digital values uoa, uob and uoc corresponding to the output voltages, and digital values uga, ugb and ugc corresponding to the grid voltages”, are recited in high level of generality and are considered insignificant extra solution activities of mere data gathering. The additional elements such as Virtual Synchronous Generator, is recited in high level of generality and thus represents an attempt to limit the judicial exception to a particular field of use. The additional elements of “performing Space Vector Pulse Width Modulation (SVPWM) to obtain a six-way switch control pulse driving the three-phase full-bridge inverter to implement a three-phase Alternating Current (AC) current feedback grid”, which represents mere instructions to apply the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as “acquiring output currents, output voltages and grid voltages of a three-phase full-bridge inverter through a current sensor and a voltage sensor, converting analog signals to digital values ia, ib, and ic corresponding to the output currents, digital values uoa, uob and uoc corresponding to the output voltages, and digital values uga, ugb and ugc corresponding to the grid voltages and which are recited a high level of generality is well-understood, routine, and conventional at least as per MPEP 2106.05(d)(ii). For instance, see Foreign reference SATOSHI et al (JP  3562397) Fig. 2 disclosing acquiring currents and voltages using sensors an converting the analog signals to digital signal for later use in a computation; The additional elements such as Virtual Synchronous Generator, is recited in high level of generality and thus represents an attempt to limit the judicial exception to a particular field of use and  “performing Space Vector Pulse Width Modulation (SVPWM) to obtain a six-way switch control pulse driving the three-phase full-bridge inverter to implement a three-phase Alternating Current (AC) current feedback grid”, which represents mere instructions to apply the abstract idea. Therefore, the additional elements do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

 	Claims 2-5 depends on claim 1 and thus recites the limitations and the abstract ideas of claim 1. 
Claims 2-5 recites further limitations, these limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mathematical relationships/formulas which is identified as an example of mathematical concepts grouping of abstract ideas. These claims do not recite additional elements. 	 
This judicial exception is not integrated into a practical application because the claims 2-5 do not recite additional elements other than the judicial exceptions therein. Accordingly, the abstract idea is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claimed limitations are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 	 Accordingly, the abstract ideas are not integrated into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REN et al (CN 108418256 as supported by the Machine Translation provided).
	As per claim 1, Ren teaches An adaptive control method for an output feedback of a Virtual Synchronous Generator (VSG) (see Fig. 1 and page 31 claim 1 “A virtual synchronous machine adaptive control method based on output
differential feedback”), comprising:
	Step 1, acquiring output currents, output voltages and grid voltages of a three-phase full-bridge inverter through a current sensor and a voltage sensor, converting analog signals to digital values ia, ib, and ic corresponding to the output currents, digital values uoa, uob and uoc corresponding to the output voltages, and digital values uga, ugb and ugc corresponding to the grid voltages (see Fig. 1 page 61 claim 1 “Step 1. Through the current sensor and the voltage sensor, respectively collect the output current, the output voltage and the grid voltage of the three-phase full-bridge inverter, and convert the analog signal into corresponding output current digital quantities ia, ib and ic through the conversion circuit, and output Voltage digital quantities uoa, uob, and uoc, and grid voltage digital quantities uga, ugb, and ugc”);
fif output by inactive power-voltage regulation control, and calculating an output voltage amplitude uo and a grid voltage amplitude ug of the three-phase full-bridge inverter (see Fig. 1 and page 31 “Step 2: Implementing a reactive voltage regulation control output virtual synchronous machine excitation Mfif, and calculating an output voltage amplitude uo, a grid voltage amplitude ug”);
	Step 3, calculating an active power Pe, a reactive power Qe and an excitation electromotive force e output by the VSG (see Fig. 1 and page 32, par. 2 “”Step 3. Calculate the active power Pe, the reactive power Qe, and the excitation
electromotive force e of the system”);
	Step 4, performing speed feedback control, and calculating an initial value Kt of a speed feedback coefficient (see Fig. 1 and page 32 “Step 4: Implement speed feedback control, calculate the initial value of the speed feedback coefficient Kt0”);
	Step 5, implementing active power-frequency modulation control, outputting a angular speed ω and a phase of the VSG, calculating a rotation speed difference Δω, obtaining an angular acceleration dw/dt of the VSG according to the formula (8) (see Fig. 1 and page 33 “Step 5: Realize active frequency modulation control, output virtual synchronous angular velocity ω and phase θ, and calculate rotational speed difference Δω and virtual synchronous machine angular acceleration is obtained by using equation (8)…”);
	integrating the angular acceleration dw/dt of the VSG to obtain the angular speed ω of the VSG (see Fig. 1 and page 33-34 “Then, the virtual synchronous machine angular acceleration is integrated to obtain the virtual synchronous machine angular velocity ω;), and then integrating the angular speed ω of the VSG to obtain the phase θ of the VSG (see Fig. 1 and page 33-34 “…and then the virtual synchronous machine angular velocity ω is integrated to obtain the phase θ of the virtual synchronous machine”);
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	wherein a damping torque Td = Dp(ω−ω0), the damping torque Td is subtracted from the quotient, which is obtained by dividing Pm′ obtained at Step 4 by ω0, to obtain a torque variable quantity ΔT (see Fig. 1 and see page 34 par. 2 “Wherein, the damping torque Td is the rotational speed difference Δω of the damping droop coefficient Dp multiplied by the virtual synchronous machine angular velocity ω and the grid rated angular frequency ω0; the quotient of Pm' obtained by the step 4 divided by ω0, and then the damping torque Td is subtracted Obtaining a torque variation amount ΔT”; also, see page 12 for equation 8);
	Step 6, setting the speed feedback coefficient Kt according to the rotation speed difference Δω obtained at Step 5 (see Fig. 1 and see page 34 “Step 6, according to the rotation speed difference Δω obtained in step 5 and the virtual synchronous machine angular acceleration set the virtual moment of inertia J and the speed feedback coefficient Kt adaptive adjustment rule”);
	Step 7, performing a CLARK transform by means of the excitation electromotive force e obtained at Step 3 according to the formula (11) to obtain voltages eα and eβ in a 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(see Fig. 1 and page 34 par. 5 “Step 7. Using the excitation electromotive force e in step 3, perform CLARK transformation according to equation (11) to obtain voltage quantities eα and eβ in the α-β stationary coordinate system…”; also, see page 14 for equation (11));
	Step 8, taking the voltages eα and eβ obtained at Step 7 as input parameters, performing Space Vector Pulse Width Modulation (SVPWM) to obtain a six-way switch control pulse driving the three-phase full-bridge inverter to implement a three-phase Alternating Current (AC) current feedback grid (see Fig. 1 and page 34 par. 6 “Step 8. Taking the voltage quantities eα and eβ obtained in step 7 as inputs, performing space vector modulation to obtain six-way control switching pulses for driving the three-phase full-bridge inverter, and realizing three-phase alternating current feedback to the power grid”).

	As per claim 2, Ren teaches the adaptive control method for the output feedback of the VSG as in claim 1,  Ren further teaches wherein at Step 2, by means of output voltage three-phase signals uoa, uob and uoc and grid voltage three-phase signals uga, ugb and ugc obtained at Step 1, obtaining the output voltage amplitude uo and the grid voltage amplitude ug through an amplitude detection loop (see Fig. 1 and see page 31 “see Fig. 1 and page 31 “Step 2: Implementing a reactive voltage regulation control output virtual synchronous machine excitation Mfif, and calculating an output voltage amplitude uo, a grid voltage amplitude ug. Using the inverter output voltage three-phase signal uoa, uob, uoc and grid voltage three-phase signals uga, ugb, ugc obtained in step 1, after the amplitude detection link, the inverter output voltage amplitude uo and the grid voltage amplitude ug are obtained. , as shown in equations (1) and (2)…”);
	the calculation process is as shown in formula (1) and formula (2) (see Fig. 1 and see page 31 “…after the amplitude detection link, the inverter output voltage amplitude uo and the grid voltage amplitude ug are obtained. , as shown in equations (1) and (2)…”);
	obtaining a reactive power regulating variable ΔQv corresponding to a voltage fluctuation by calculating a difference between the output voltage amplitude uo and the grid voltage amplitude ug, and then multiplying the difference by a voltage droop coefficient Dq, and then adding the reactive power regulating variable ΔQv to a difference obtained by subtracting an actual reactive power Qe from a given reactive power Qm to obtain a variable quantity ΔQ of the total reactive power (see Fig. 1 and page 31 “the difference between the two is multiplied by the reactive droop coefficient Dq, and the reactive power adjustment amount ΔQv corresponding to the voltage fluctuation is obtained, and the given reactive power Qm is subtracted from the actual The difference of the work power Qe is added, and the change amount ΔQ of the total reactive power is obtained, and after the gain link”);
Fig. 1 and page 31 “and after the gain link is integrated, the virtual synchronous machine excitation Mfif is obtained, as shown in the formula (3));
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(see page 7 equation 1, 2, and 3)

	As per claim 3, Ren teaches the adaptive control method for the output feedback of the VSG as in claim 2, Ren further teaches wherein at Step 4, the calculation process is as shown in the formula (4) (see page 7 paragraphs 0016-0018 equation 4): 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
	wherein in the formula (4), ω and θ are respectively output signal virtual angular speed and phase of an active frequency modulation control loop (the phase θ is part of S and C; see Ren page 11 equation 4 and [0055] phase θ; also, see page 32 “In equation (4), ω and θ are the virtual angular velocity and phase of the output
signal of the active FM control loop, respectively, and the excitation
electromotive force e=[eaebec]T; the three-phase stator current i=[iaibic]T;) the excitation electromotive force e=[ea eb ec]T (see page 32 par. 4), a three-phase stator current i=[ia,ib, ic]T is obtained at Step 1 (see page 32 par. 4), the excitation signal Mfif of the VSG is obtained at Step 2,
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
	` (see Ren [0054-0055]).	
 	As per claim 4, Ren teaches the adaptive control method for the output feedback of the VSG as in claim 3, Ren further teaches wherein at Step 4, calculating the initial value Kt of the speed feedback coefficient comprises:
see Fig. 1 and see page 32 “The mechanical power Pm is subtracted from the active power Pe obtained in step 3 to obtain an error signal ΔP; the error signal ΔP minus the output of the virtual synchronous machine electromagnetic power Pe through the differential link Kts is used as the control amount P'm of the active frequency modulation control loop, As in the formula (5), wherein Kt is given by the formula (6);
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(see Ren [0059-0060]);

	wherein ζ is a system damping ratio, J is a system virtual rotational inertia, Dp is an active frequency modulation droop coefficient, and ωo is a system expected frequency value (see Fig. 1 and [0059-0060]; also, see page 33 “Where ζ is the system damping ratio, J is the system virtual moment of inertia, Dp is the active frequency adjustment droop coefficient, ω0 is the system frequency expectation value; the active power angle transfer function”);	
	wherein an active angular transfer function is Hpδ( s ) = 3EUg/Z , Z is a system impedance, Ug is an effective value of grid phase voltage, E is a steady-state excitation voltage, values of these variables are calculated according to the formula (7) (see page 33 par. 2 “Z is the system impedance, Ug is the grid phase voltage RMS, E For the
excitation voltage at steady state, the values of these variables are calculated
according to equation 7, see page 11 for equation 7 which is identical to the equation recited below): 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	wherein X is an inductance of the system impedance, R is a resistance of the system impedance, L1 is a filter inductance of an inverter side, Lline is a line inductance of the grid side, R1 is a parasitic resistance of L1, Rline is the parasitic resistance of Lline, α is a system impedance angle, and δ is a system power angle (see page 33 par. 3 “Where X is the inductance of the system impedance, R is the resistance of the
system impedance; L1 is the filter inductance on the inverter side, Lline is the line inductance on the grid side; R1 is the parasitic resistance of L1, Rline is the parasitic resistance of Lline; α is the system Impedance angle, δ is the system power angle”; also, see page 3 equation 7).

Indication of lack of prior art for claimed Subject matter
No prior art rejections has been provided or found for the claimed subject matter of claims 5. However, Claim 5 has been rejected under 35 USC 101.   
The prior art of record, alone or in combination does not teach the limitations of a method including:
 	Claim 5, ““wherein at Step 6, setting an adaptive regulation rule of the speed feedback coefficient Kt as follows: 
	when Δω<2πΔfmax, calculating the speed feedback coefficient Kt according to the formula (6), wherein a selection mode of damping ζ is as shown in the formula (9):  	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
	wherein N is a counter, T is a threshold value, and when the counter N>T, a system steady state is to be entered (see Fig. [0000] col. line);
	when Δω>2πΔfmax, calculating the speed feedback coefficient Kt according to the formula (10): 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

 	None of the cited references alone or in combination teaches the adaptable rule above to find the value of Kt based on the recited constraints.
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	The reference Huang (US 20130241461) teaches a Clark transformation and SVPWM module to provide signals to an inverter.    
	The reference Huang (US 20200144946) and Weiss et al (US 20110270463) teaches an adaptive controller for a VSG. However, these references do not teach the claimed subject matter of claim 5 or steps 4-6 of clam 1.    
	NPL reference Shao et al (Adaptive Damping Coefficient Control of Virtual Synchronous Generator of Microgrid Inverter, 2019) teaches an adaptive controller for a VSG. The damping coefficient is tuned/adapted. 
 	NPL reference Wang et al (VSG-based Adaptive Droop Control for Frequency
and Active Power Regulation in the MTDC System, 2017) teaches VSG method, wherein the droop coefficients are adapted.  
	NPL reference Li et al, "Self-Adaptive Inertia and Damping Combination Control of VSG to Support Frequency Stability" 2017) teaches an adaptive method for a VSG wherein the inertia and damping are adjusted to have a better signal stability. 

 	NPL reference Fan Wei (Adaptive Parameter Control Strategy of VSG for
Improving System Transient Stability 2017) teaches the adaptive control of inertia (J) and damping coefficient (Dp) is proposed.
	Chang et al, ("Synchronverters: Inverters That Mimic Synchronous Generators") teaches a VSG control method wherein the inertia is maintained/controlled constant. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117